OPINION CONDITIONALLY DENYING A REHEARING.
Filed April 20, 1915.

Per Curiam:

The judgment in this case was affirmed, the court holding that the questions of error involved did not require any argument beyond what had been presented at the hearing of the motion to dismiss. The defendant has filed a petition for a rehearing, setting out a full record of the proceedings. Upon its consideration the court adheres to the views already expressed, but a new question is raised in the petition. It appears that the defendant paid a physician for attendance upon the plaintiff the sum of $100, which it asked to have credited upon the amount of compensation allowed. The reference to this matter in the *682certified copy of the journal entry of judgment filed in this court reads: “And the Court further finds that defendant is now entitled tó a credit of $100.00 on account of medical and hospital bills paid by defendant.” Evidently the use of “now” was a clerical error, the word intended being “not.” The workmen’s compensation act contemplates no allowance on account of medical attendance, except where a workman dies as the result of an injury, leaving no dependents. (Laws 1911, ch. 218, § 11, subdiv. a 3, as amended by Laws 1913, ch. 216, § 5.) It provides (§ 15) that payments or judgments made under it shall not be subject to levy, except for medical attention and similar matters, implying that such expenses are to be paid out of the compensation allowed, which is based upon an estimate of the extent and duration of disability. It further provides that in fixing the amount of recovery, “allowance shall be made for any payment or benefit which the workman may receive from the employer during his period of incapacity.” (§ 12, subdiv. e.) Apparently the deduction asked should have been granted. The petition for a rehearing will be denied, but upon condition that the plaintiff shall by the 1st day of May either remit $100 from the judgment, or file in this court a clear showing that such remittitur ought not to be made. If no such action is taken within the time fixed, or if a showing is filed which indicates that the question of remission, should be argued further, the case will be reinstated.